Citation Nr: 0800482	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  02-16 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to service connection for Epstein-Barr virus.  

3.  Entitlement to service connection for a back condition.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from June 1983 to August 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

The veteran testified at a hearing before the Board in 
Washington, DC, in October 2007; the undersigned Veterans Law 
Judge presided.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the veteran's Board hearing in October 2007, additional 
medical evidence was submitted.  The evidence was not 
accompanied by a written waiver and the veteran's 
representative specifically asked that the case be remanded 
for the RO to consider the additional evidence in the first 
instance.  See 38 C.F.R. § 20.1304(c) (2007).  Therefore, a 
remand for that purpose is required.  

Accordingly, the case is REMANDED for the following action:

Consider the veteran's claims in light of 
all evidence added to the record since 
the most recent supplemental statement of 
the case in November 2006.  If action 
taken is not to the veteran's 
satisfaction, provide him and his 
representative with another supplemental 
statement of the case and give them an 
opportunity to respond before returning 
the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



